USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 99-1199                          UNITED STATES,                            Appellee,                                v.                  JUAN ANTONIO DE LA CRUZ MOYA,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO        [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                              Before                     Torruella, Chief Judge,                Campbell, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                                                                                     Lawrence H. Schoenbach and Marc X. LoPresti on brief forappellant.     Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,Assistant United States Attorney, and Michelle Morales, AssistantUnited States Attorney, on brief for appellee.June 7, 1999              Per Curiam.  Upon careful review of the briefs and  record, we conclude that the district court properly denied  defendant's motion to dismiss the indictment.  We reach this  conclusion essentially for the reasons stated in the district  court's Opinion and Order dated January 12, 1999.  Defendant  failed to produce even "some evidence tending to prove that .  . . one sovereign was a pawn of the other."  United States v.  Guzman, 85 F.3d 823, 827 (1st Cir. 1996).            Affirmed.  See 1st Cir. Loc. R. 27.1.